DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detent pin, detent bolt, and rotary joint must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It should be noted, the problem is that the functionality of the rotary joint is not clear.  The drawings do not show the structure that allows for rotation, and paragraph 39 does not provide clarification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 and 3-5, the phrase the spinning device is unclear.  Which spinning device?
In regards to Claim 2, the phrase the spinning devices is unclear.  Is this the plurality of spinning devices of Claim 1, or a number totaling less than the plurality?
In regards to Claims 8, 9, and 11, the phrase the locking element lacks proper antecedent basis.
In regards to Claim 10, the phrases the locking element, the hood basic body, and the locking position lack proper antecedent basis.
In regards to Claim 13, the claim language seems substantially identical (moved vs. pivoted).  If Applicant’s position is that pivoted makes the claim language more specific, then are issues with the phrases a locking position, a removal position, and a locking element due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, and 10-16 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Wassenhoven (6067787).
Wassenhoven teaches a textile machine comprising a plurality of spinning devices (Column 3, lines 45-52) which spinning devices have an inlet opening for a fiber band (receives fibers from band at Detail 11) to be spun,
characterized by
a spinning hood (Detail 10 and frame), which is designed in such a way that the spinning hood separates a spinning space around an inlet opening of the spinning device from the surroundings (Figures).
In regards to Claim 3, Wassenhoven teaches the spinning hood is locked on the spinning device in an operating position (Figure 3 when Detail 27 determines position).
In regards to Claim 4, Wassenhoven teaches the spinning hood has a locking element (Detail 20), which can be moved relative to a hood basic body (Detail 2) between a locking 
In regards to Claim 5, Wassenhoven teaches the spinning hood has a locking element (Detail 20), which can be pivoted relative to a hood basic body between a locking position and a removal position and is in engagement with the spinning device in the locking position (pivot pin 16).
In regards to Claim 6, Wassenhoven teaches the spinning hood comprises a rotary joint (pivot pin 16), by which the hood basic body can be pivoted between a locking position and an open position, the open position defining a position of the hood basic body lying between the locking position and the removal position (Figure 1 vs. Figure 2).
In regards to Claim 7, Wassenhoven teaches the rotary joint is formed from a detent recess (Detail 22) and a complementary detent bolt (Detail 23), which can be brought into engagement with the detent recess, the detent recess being rotatable about the detent bolt in the engaged state.
In regards to Claim 10, Wassenhoven teaches the locking element can be releasably locked on the hood basic body, which can be releasably brought into engagement with a detent mark on the hood basic body in the locking position (Figure 4 between Details 27 and 27ʹ).
In regards to Claim 11, Wassenhoven teaches the locking element has a detent body (Detail 22).
Wassenhoven also teaches a hood (Detail 10) for a spinning device of a textile machine, characterized by a hood basic body (Detail 2) and a locking element (Detail 20), which can be moved between a locking position and a removal position and is designed in such a way that the locking element locks the spinning hood on the spinning device in the locking position.

In regards to Claim 14, Wassenhoven teaches the locking element is arranged on the basic body in such a way that an access opening to a hood interior is opened in the removal position (Figure 2).
In regards to Claim 15, Wassenhoven teaches the locking element can be locked on the hood basic body in the locking position which can be releasably brought into engagement with a detent mark (Detail 22) on the hood basic body in the locking position.
In regards to Claim 16, Wassenhoven teaches the locking element has a detent body (Detail 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Yamana et al (4107911).
Yamana teaches a spinning device (Detail 6) having an inlet opening for a fiber band (Detail S) to be spun,
characterized by

In regards to Claim 2, Yamana teaches the spinning device is an air-jet spinning devices (Abstract; Figures).
In regards to Claim 3, Yamana teaches the spinning hood is locked on the spinning device in an operating position (Detail 25 locks the hood to the spinning device).
In regards to Claim 4, Yamana teaches the spinning hood has a locking element (Detail 25) which can be moved relative to a hood basic body (Detail 17) between a locking position and a removal position and is in engagement with the spinning device in the locking position (Detail 25 can be removed).
In regards to Claim 5, Yamana teaches the spinning hood has a locking element (Detail 25), which can be pivoted relative to a hood basic body (Detail 17) between a locking position and a removal position and is in engagement with the spinning device in the locking position (turning Detail 25 would be a pivot).

In regards to Claim 8, Yamana teaches the locking element is designed to fix the spinning hood on a drafting system (Detail 25 is attached to the frame, which is ultimately fixed to the drafting system in Figure 1).
In regards to Claim 9, Yamana teaches the locking element is designed to fix the spinning hood on a supporting frame of the drafting system (Detail 25 is attached to the frame, which is ultimately fixed to the drafting system in Figure 1).
In regards to Claim 10, Yamana teaches the locking element can be releasably locked on the hood basic body, which can be releasably brought into engagement with a detent mark (Detail 24) on the hood basic body in the locking position.
In regards to Claim 11, Yamana teaches the locking element has a detent body (Detail 24).
Yamana also teaches a hood for a spinning device, characterized by a hood basic body (Detail 17) and a locking element (Detail 25), which can be moved between a locking position and a removal position and is designed in such a way that the locking element locks the spinning hood on the spinning device in the locking position (Detail 25 locks the hood to the spinning device).
In regards to Claim 13, Yamana teaches a hood basic body (Detail 17) and a locking element (Detail 25), which can be pivoted between a locking position and a removal position and 
In regards to Claim 14, Yamana teaches the locking element is arranged on the basic body in such a way that an access opening to a hood interior is opened in the removal position (when in removal position, hood can be opened).
In regards to Claim 15, Yamana teaches the locking element can be locked on the hood basic body in the locking position which can be releasably brought into engagement with a detent mark (Detail 24) on the hood basic body in the locking position.
In regards to Claim 16, Yamana teaches the locking element has a detent body (Detail 24).
Claim 2 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Wassenhoven (6067787).
While Wassenhoven essentially teaches the invention as detailed, it fails to specifically teach the myriad open-end spinning machines such a hood could be utilized on.  It would have been obvious, however, to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the hood on any suitable open-end spinning machine, including an air-jet spinning machine, so as to protect the spinning space.  The results of both devices would be an open-end spun yarn, and the operation of the hood as claimed would not be effected.  It should be noted, Applicant provides no criticality or unexpected results from the hood being utilized only on an air-jet spinning machine.  The structure of the air-jet spinning machine is not claimed as positively affecting the structure of the hood.  Even if it were, the ordinarily skilled artisan would be more than capable of taking a known hood and adapting it to another type of open-end spinning machine without undue experimentation.  The general concept 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Medeiros (6694565) Figures 3-6, Yamada et al (4109451) Figures 1 and 2, Shackelford (3378998) Figure 2, Head (3253313) Figure 3, and Stahlecker et al (4069655) Figures 1 and 4 teach structures similar to those as currently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732